Case: 19-60741     Document: 00515824008         Page: 1     Date Filed: 04/15/2021




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                                  April 15, 2021
                                  No. 19-60741
                                                                 Lyle W. Cayce
                                Summary Calendar                      Clerk


   Arif Karim Marediya; Sunelaben Arif Marediya,

                                                                        Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                       Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A087 596 567
                              BIA No. A087 596 569


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          Arif Karim Marediya and Sunelaben Arif Marediya, a married couple,
   are citizens of India. In 2010, immigration authorities apprehended the
   Marediyas after they crossed into the United States at Blaire, Washington.



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60741      Document: 00515824008           Page: 2   Date Filed: 04/15/2021




                                     No. 19-60741


   The Marediyas eventually sought asylum, withholding of removal, and
   protection under the Convention Against Torture (CAT).               Sunelaben
   originally filed her own asylum application, but later ended up just pursuing
   relief as a rider on her husband’s application. An Immigration Judge (IJ)
   made an adverse credibility finding against Arif and denied relief. The Board
   of Immigration Appeals (BIA) dismissed the appeal, determining that the
   adverse credibility findings were not clearly erroneous. The Marediyas now
   petition for review of that BIA ruling.
          The IJ and the BIA “may rely on any inconsistency or omission in
   making an adverse credibility determination as long as the totality of the
   circumstances establishes that an asylum applicant is not credible.” Wang v.
   Holder, 569 F.3d 531, 538 (5th Cir. 2009). Substantial evidence supported
   the adverse credibility finding against Arif. The IJ noted inconsistencies
   between Arif’s testimony and written submissions, the lack of any
   corroboration for his testimony, and Arif’s failure to mention any flight from
   India due to religious persecution when he was first apprehended (he instead
   told authorities he had mistakenly crossed the border). Without credible
   evidence, the IJ had no basis upon which to grant asylum or withholding of
   removal. See Chun v. INS, 40 F.3d 76, 79 (5th Cir. 1994).
          This court reviews the opinion of the BIA and does not address the
   opinion of the IJ unless it impacted the BIA’s decision. Zhu v. Gonzales, 493
   F.3d 588, 593 (5th Cir. 2007); see also Wang, 569 F.3d at 536. The BIA did
   not reach the IJ’s alternative finding that, even if he had been found credible,
   Arif would not have qualified for asylum or withholding of removal.
   Accordingly, this portion of the petition for review is dismissed. See Castillo-
   Rodriguez v. INS, 929 F.2d 181, 183 (5th Cir. 1991).
          To secure relief under CAT, an alien must show “that it is more likely
   than not that he or she would be tortured if removed to the proposed country




                                             2
Case: 19-60741      Document: 00515824008           Page: 3   Date Filed: 04/15/2021




                                     No. 19-60741


   of removal.” 8 C.F.R. § 208.16(c)(2). The same lack of evidence resulting
   in the denial of Arif’s asylum and withholding claims means he cannot show
   that he will be tortured if returned to India. See Dayo v. Holder, 687 F.3d 653,
   659 (5th Cir. 2012). Accordingly, this portion of the petition for review is
   denied. Id.
          Petition for review DENIED in part and DISMISSED in part.




                                          3